Citation Nr: 1803319	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-21 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot injury. 

2. Entitlement to service connection for a right foot injury. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to April 1970.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a June 2012 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In June 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  


FINDINGS OF FACT

1. An unappealed December 2009 rating decision denied service connection for a right foot injury. The Veteran was notified of the decision and did not timely appeal this decision, nor did he submit new and material evidence within the one-year period thereafter.

2. Evidence received since the December 2009 rating decision includes evidence that relates to previously unestablished facts necessary to substantiate a claim of entitlement to service connection for a right foot injury.

3. The Veteran's right foot injury is etiologically related to his active service. 

CONCLUSIONS OF LAW

1.  The December 2009 rating decision that denied reopening claims of entitlement to service connection for a right foot injury is final. 38 U.S.C. § 7105 (2012).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a right foot injury. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3. The criteria for entitlement to service connection for a right foot injury have been met. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the RO initially denied service connection for a disability involving the Veteran's right foot condition in December 2009. The RO found, at that time, that the Veteran did not have a right foot injury that was incurred in or was caused by service, and no indication of treatment for a right foot injury was found in the Veteran's service treatment records. Rather, the service treatment records indicated that the Veteran's left foot was injured in service. The Veteran did not appeal the December 2009 rating decision and the decision is final. 38 U.S.C. § 7105. 

The evidence received since the December 2009 rating decision includes evidence that is new and material to the claim. See 38 C.F.R. § 3.156(a). The evidence includes the Veteran's testimony at a Board hearing that his right foot was injured in service, but that his service treatment records erroneously indicate service to his left foot. This is relevant to the issue of whether the Veteran had right foot injury in service, or that was caused by service. See 38 U.S.C. § 1153 (2012). Presuming the credibility of this evidence for purposes of reopening the claim, which the Board is required to do, the Board finds that the evidence raises a reasonable possibility of substantiating this claim and it is thus reopened. 38 C.F.R. § 3.156; see Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

II. Service connection

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds that the evidence of record supports a grant of service connection for a right foot injury.  First, there is evidence of a current disability. The Veteran has been diagnosed with a right foot metatarsal fracture, with posttraumatic arthritis. See October 2011 VA examination. 

Second, there is evidence of an in-service event, disease, or injury.  In that regard, the Veteran has consistently stated that he was involved in a tank injury involving his right foot and right lower extremity.  See June 2017 Board hearing transcript.

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right foot injury is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  Although there is evidence against the claim, the evidence of record includes an October 2011 VA examination opinion that stated that the Veteran's "current right foot condition is a result of the foot and ankle injury sustained in service with the Army." In formulating the opinions, the VA examiner relied on his medical expertise, review of the Veteran's file, and an in-person examination of the Veteran. In addition, the opinion is supported with a clear and thorough rationale. Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right foot injury is related to his military service.


ORDER

The application to reopen the claim of entitlement to service connection for a right foot condition is granted. 

Entitlement to service connection for a right foot injury is granted. 



______________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


